[Cite as State v. McKenzie, 2021-Ohio-536.]


                          IN THE COURT OF APPEALS OF OHIO
                             FOURTH APPELLATE DISTRICT
                                   SCIOTO COUNTY

 STATE OF OHIO,                   :
                                  : Case No.: 19CA3892
       Plaintiff-Appellee,        :           19CA3893
                                  :
       v.                         :    DECISION AND JUDGMENT
                                  :    ENTRY
 WILLARD MCKENZIE,                :
                                  :    RELEASED: 02/23/2021
       Defendant-Appellant.       :
_____________________________________________________________
                            APPEARANCES:

 Karyn Justice, Portsmouth, Ohio, for Appellant.

 Shane A. Tieman, Scioto County Prosecuting Attorney, for Appellee.
 _____________________________________________________________

 Wilkin, J.

         {¶1} This is an appeal from a Scioto County Court of Common Pleas

 judgment entry of conviction of Appellant, Willard McKenzie, for two counts of

 felonious assault in violation of R.C. 2903.11(A)(2) and R.C. 2903.11(D)(1)(a),

 both second-degree felonies; and two counts of inducing panic in violation of

 R.C. 2917.31(A)(2) and R.C. 2917.31(C)(4)(a), both fifth-degree felonies.

 Appellant asserts the following two assignments of error: (1) Appellant’s criminal

 convictions for felonious assault were against the manifest weight of the

 evidence, and (2) Appellant’s counsel rendered ineffective assistance of counsel.

 After our review of the record and the applicable law, we affirm the trial court’s

 judgment of conviction.
Scioto App. Nos. 19CA3892 & 19CA3893                                                2


                                  BACKGROUND

        {¶2} On May 18, 2017, the State charged Appellant with violating a

protection order in case 17-CRB-0267 in violation of R.C. 2919.27(A)(2) and

(B)(3) (“McKenzie I”). Appellant moved for a competency examination, which the

trial court granted on October 31, 2017. On February 27, 2018, the trial court

held a hearing in which the Appellant indicated that he would plead guilty to

violating the protection order. The parties then stipulated that, pursuant to the

competency report, Appellant was competent for purposes of understanding the

pending charge and that he did not qualify for a not-guilty-by-reason-of-insanity

(“NGRI”) defense. The trial court then proceeded to inform Appellant of the rights

he was waiving and that the offense was a fifth-degree felony that could result in

a maximum sentence of twelve months in prison and a $2,500 fine. Ultimately,

the trial court accepted Appellant’s guilty plea and set sentencing for May 2,

2018.

        {¶3} On April 30, 2018, the State filed a motion to revoke Appellant’s bond

due to the fact he “was in a stand-off with law enforcement which involved a

firearm,” which the trial court granted. Consequently, the State filed new criminal

charges against Appellant alleging that, on April 27, 2018, he committed two

counts of felonious assault by knowingly causing or attempting to cause physical

harm to Carl Keller and his son B.K. (a minor) by means of a deadly weapon, and

two counts of inducing panic by causing the evacuation of a public place or

causing serious public inconvenience or alarm by threatening to commit an

offense of violence that resulted in economic harm. (“McKenzie II”) On May 2,
Scioto App. Nos. 19CA3892 & 19CA3893                                                 3


2018, the Court continued the sentencing hearing in McKenzie I, and set a new

bond amount of $500,000, based on the new charges.

       {¶4} On July 27, 2018, Appellant moved for a competency examination,

which the trial court granted, and a notice of intent to use a NGRI defense. On

October 16, 2018, after reviewing the record and the competency report, the trial

court found Appellant was not competent to stand trial, and ordered him placed

with Summit Behavioral Healthcare in an attempt to restore his competency.

       {¶5} On May 31, 2019, the trial court held a hearing in which the parties

stipulated that Appellant was restored to competency regarding the pending

charges in McKenzie II based on a report prepared by Summit Behavior

Healthcare. The trial court issued an entry finding that Appellant’s competency

had been restored, and set a pretrial hearing for June 7, 2019.

       {¶6} On June 7, 2019, Appellant filed a motion for an evaluation of his

sanity at the time of the alleged offenses, which the trial court granted. On July

12, 2019, Psychologist, Dr. Erin Nichting, issued a report concluding that while

Appellant did suffer from a “serious mental disease” at the time of the shooting,

he nevertheless understood that his action of shooting the gun was wrong, so the

Doctor opined that a NGRI defense was not supported. Nevertheless, on August

12, 2019, Appellant filed a motion notifying the trial court that he would pursue

both a ”not guilty defense as well as a [NGRI] defense.”

       {¶7} After a two-day trial in September 2019, the jury returned a verdict

finding Appellant guilty on both counts of felonious assault and both counts of

inducing panic. For purposes of sentencing, the trial court merged both counts of
Scioto App. Nos. 19CA3892 & 19CA3893                                                   4


inducing panic with the two counts of felonious assault, and sentenced Appellant

to four years in prison on each assault count to be served consecutive to each

other, and consecutive to a one-year prison sentence in McKenzie I for violating

the civil protection order, for an aggregate sentence of nine years in prison. It is

from this judgment that Appellant appeals, asserting two assignments of error.

                           ASSIGNMENT OF ERROR I

   APPELLANT’S CONVICTIONS ARE AGAINST THE MANIFEST WEIGHT OF
                         THE EVIDENCE

       {¶8} In his first assignment of error, Appellant alleges that his convictions

for felonious assault are against the manifest weight of the evidence. More

specifically, Appellant argues the offense of felonious assault requires the State

to prove beyond a reasonable doubt that he knowingly caused or attempted to

cause physical harm to Carl Keller and his son, B.K., on the day of the shooting.

Appellant argues that knowingly requires a mental state that one ought to know

one’s actions will “probably cause certain results.” He claims that the “record

supports [his] testimony that he did not aim (the gun) at anyone and shot into an

open field.” Therefore, he argues, because he did not knowingly attempt to

cause harm to anyone, the jury lost its way, and its verdict is against the manifest

weight of the evidence.

       {¶9} In response, the State argues that witnesses testified that Appellant

initially pointed the gun at his head, but then pointed it sideways and fired several

shots, which were fired in the general direction of Carl Keller and his son, B.K., to

the extent that Keller testified that he heard the bullets “whistle” by him and his

son, B.K. The State also alleges that another neighbor testified that prior to the
Scioto App. Nos. 19CA3892 & 19CA3893                                                 5


shooting “[Appellant] was threatening to kill everyone. He returned to the house

and came back outside with a gun and was firing it towards my house and the

neighbors.” Accordingly, the State argues that the jury did not lose its way in

convicting Appellant of felonious assault. Consequently, it argues that this court

should overrule Appellant’s first assignment of error.

                                            LAW

       {¶10} In determining whether a defendant’s conviction is against the

manifest weight of the evidence, the reviewing court must examine “the entire

record, weigh the evidence and all reasonable inferences, consider the credibility

of the witnesses, and determine whether, in resolving conflicts in the evidence,

the trier of fact clearly lost its way and created such a manifest miscarriage of

justice that the conviction must be reversed and a new trial granted.” State v.

Anderson, 4th Dist. Washington No. 03CA3, 2004-Ohio-1033, ¶ 32, citing State

v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). “In reviewing the

evidence, we must be mindful that the jury, as the original trier of fact, was in the

best position to judge the credibility of witnesses and the weight to be given to

the evidence.” Id., citing State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212

(1967), paragraph one of the syllabus. This is because “[t]he fact finder ‘is best

able to view the witnesses and observe their demeanor, gestures and voice

inflections, and use these observations in weighing the credibility of the proffered

testimony.’ ” State v. Picklesimer, 4th Dist. Pickaway No. 14CA17, 2015-Ohio-

1965, ¶9, quoting Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461

N.E.2d 1273 (1984). As a result, even when “conflicting evidence is presented at
Scioto App. Nos. 19CA3892 & 19CA3893                                                  6


trial, a conviction is not against the manifest weight of the evidence simply

because the jury believed the testimony presented by the state.” State v. Harper,

4th Dist. Lawrence No. 14CA19, 2015-Ohio-671, ¶ 12, citing State v. Tyson, 4th

Dist. Ross No. 12CA3343, 2013-Ohio-3540, ¶ 21. “The jury can simply reject the

defendant's defense and find the evidence in the state's case-in-chief more

persuasive.” Id. Accordingly, “[a] reviewing court should not disturb the fact-

finder's resolution of conflicting evidence unless the fact-finder clearly lost its

way.” State v. Newman, 4th Dist. Scioto No. 14CA3658, 2015-Ohio-4283, 45

N.E.3d 624, ¶ 56, citing State v. Davis, 4th Dist. Washington No. 09CA28, 2010-

Ohio-555, 2010 WL 596976, ¶ 16-17.

        {¶11} Appellant was convicted of felonious assault under R.C.

2903.11(A)(2), which provides “No person shall knowingly * * * [c]ause or

attempt to cause physical harm to another * * * by means of a deadly weapon.”

(Emphasis added.)

       {¶12} R.C. 2901.22(B) provides:

               A person acts knowingly, regardless of purpose, when the
        person is aware that the person's conduct will probably cause a
        certain result or will probably be of a certain nature. A person
        has knowledge of circumstances when the person is aware that
        such circumstances probably exist. When knowledge of the
        existence of a particular fact is an element of an offense, such
        knowledge is established if a person subjectively believes that
        there is a high probability of its existence and fails to make
        inquiry or acts with a conscious purpose to avoid learning the
        fact.

       {¶13} “[T]o commit an act ‘knowingly’ requires only that the criminal

defendant be aware ‘that [the] result is practically certain to follow from his

conduct, whatever his desire may be as to that result.’ ” State v. Berecz, 4th Dist.
Scioto App. Nos. 19CA3892 & 19CA3893                                              7


Washington No. 08CA48, 2010-Ohio-285, ¶ 58, quoting United States v. Bailey,

444 U.S. 394, 404, 100 S.Ct. 624, 62 L.Ed.2d 575 (1980). “The test for whether

a defendant acted knowingly is a subjective one, but it is decided on objective

criteria.” State v. McDaniel, 2nd Dist. Montgomery No. 16221, 1998 WL 214606,

*7 (May 1, 1998), citing State v. Elliott, 104 Ohio App.3d 812, 821, 663 N.E.2d

412 (10th Dist. 1995) (A “[d]efendant's subjective state of mind may be

determined from reasonable inferences arising from the evidence.”)

       {¶14} “ [A] firearm is an inherently dangerous instrumentality, use of which

is reasonably likely to produce serious injury or death.” State v. Widner, 69 Ohio

St.2d 267, 270, 431 N.E.2d 1025 (1982), citing State v. Lockett, 49 Ohio St.2d

48, 358 N.E.2d 1062 (1976), paragraphs three and four of the syllabus (reversed

on other grounds, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973). “Thus, courts

have often affirmed a finding that the defendant acted knowingly when the

defendant shot a gun in a place where there is a real and substantial risk of injury

to persons.” Berecz, 4th Dist. Washington No. 08CA48, 2010-Ohio-285, ¶ 58.

Accord State v. Dixson, 1st Dist. Hamilton No. C-030227, 2004-Ohio-2575, ¶ 6,

28 (“Firing a gun at a car is evidence of knowingly attempting to harm the car

passengers for purposes of felonious assault.).

                                    ANALYSIS

       {¶15} There were several witnesses to the shooting, including Appellant’s

Mother, Eunice McKenzie; Appellant’s brother-in-law and sister, Nelson Slusher

and Jill Slusher; Appellant’s nephew’s wife, Leigha Plummer; and neighbors,

Carl Keller and his son, B.K. Statements given by several of these witnesses to
Scioto App. Nos. 19CA3892 & 19CA3893                                                     8


police shortly after the shooting indicated that prior to the shooting Appellant was

threatening people. Nelson Slusher told police that “[Appellant] was on the back

porch going crazy. Wanting to hurt somebody. After a few minutes he goes in

the house and comes out shooting and holding a gun to his head, going to shoot

his self.” Leigha Plummer told police “[Appellant] was threatening to kill

everyone. He returned to the house and came back outside with a gun and was

firing towards my house and the neighbors.” Even, Appellant’s mother, Eunice

McKenzie, admitted that Appellant told her “I could kill you now.”

       {¶16} At trial, Appellant testified that he struggled with mental issues,

including depression, and on the day of the shooting, after arguing with his

mother, he decided that he “had enough” and “was going to shoot myself.”

Appellant testified that he retrieved the gun from the house, initially held it to his

head, but then pointed the gun away from his head and “I shot all the bullets out.”

He testified that he did not hold it “sideways,” but fired it into an “open area” and

did not intend to hurt anyone. Appellant’s sister and brother-in-law, Jill Slusher

and Nelson Slusher, also testified that Appellant fired the gun upward and that he

was not shooting at anyone.

       {¶17} However, Carl Keller testified that, although Appellant did not aim

the gun at anyone in particular, after initially pointing the gun at his head,

Appellant pointed the gun “sideways” and fired in the general direction of he and

his son, B.K., to the extent that Carl could hear the “whistle of [the bullets] going

by.” Leigha Plummer also testified that after pointing the gun at his head,

Appellant “turned [the gun] sideways and started firing it.” (Emphasis added.)
Scioto App. Nos. 19CA3892 & 19CA3893                                                    9


       {¶18} Thus, there was testimony presented to the jury that Appellant

verbally threatened persons prior to shooting the gun, as well as testimony that

Appellant pointed the gun sideways in the general direction of Carl Keller and

B.K. It was within the prerogative of the jury to believe this evidence, instead of

the testimony indicating that Appellant fired the gun into the air. Harper, 4th Dist.

Lawrence No. 14CA19, 2015-Ohio-671, ¶ 12. And it was reasonable for the jury

to infer from this evidence that Appellant knowingly attempted to harm Carl Keller

and B.K. by pointing the gun sideways. Berecz, 4th Dist. Washington No.

08CA48, 2010-Ohio-285, ¶ 58. Therefore, because we find that the jury did not

clearly lose its way in finding Appellant guilty of felonious assault so as to create

a manifest miscarriage of justice that Appellant’s convictions must be reversed

and a new trial granted, we overrule Appellant’s first assignment of error.

                           ASSIGNMENT OF ERROR II

       APPELLANT RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL

       {¶19} Appellant next argues that his trial counsel was ineffective because

he failed to object to the admission of Dr. Nichting’s report, which addressed

Appellant’s sanity at the time of the shooting, into evidence without any limiting

instruction; thus, opening the door for the State to ask Appellant incriminating

questions on cross examination based on the report. Appellant cites R.C.

2945.371(J) in support of this argument. Appellant also argues that his trial

counsel effectively abandoned Appellant’s “[NGRI] defense by failing to subject

Dr. Nichting or her report to rigorous cross examination.”
Scioto App. Nos. 19CA3892 & 19CA3893                                                    10


       {¶20} The State argues that Appellant’s strategy was to allow the report

into evidence, because, while Dr. Nichting concluded that Appellant understood

the wrongfulness of his actions, she also found that Appellant had a “serious

mental disease” at the time of the shooting. Consequently, contrary to

Appellant’s assertion, the State argues that in addition to arguing that the State

had failed to prove its case, Appellant’s trial counsel also argued that Appellant

was NGRI based on Appellant’s serious mental disease at the time of the

shooting. The State argues that given the facts of the case and Appellant’s

defense strategy at trial, admission of the report was an objectively reasonable

action by Appellant’s counsel.

                                            LAW

                           1. Ineffective Assistance of Counsel

       {¶21} “To establish a claim of ineffective assistance of counsel, a

defendant must show that (1) counsel's performance was deficient, and (2) the

deficient performance prejudiced the defense so as to deprive the defendant of a

fair trial.” State v. McCoy, 4th Dist. Pickaway No. 19CA1, 2020-Ohio-1083, ¶ 28,

citing Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d

674 (1984). “ ‘Failure to establish either element is fatal to the claim.’ ” State v.

Book, 4th Dist. Ross No. 09CA3107, 2009-Ohio-6168, ¶ 11, quoting In re

B.C.S., Washington App. No. 07CA60, 2008-Ohio-5771, at ¶ 16, citing Strickland

at 687. “To show prejudice, the defendant must show a reasonable probability

that, but for counsel's errors, the result of the proceeding would have been

different.” State v. Jarrell, 4th Dist. Gallia No. 15CA8, 2017-Ohio-520, 85 N.E.3d
Scioto App. Nos. 19CA3892 & 19CA3893                                                11


175, ¶ 48, citing State v. Conway 109 Ohio St.3d 412, 2006-Ohio-2815, 848

N.E.2d 810, ¶ 95. “[S]peculation is insufficient to establish the prejudice

component of an ineffective assistance of counsel claim.” State v. Blackburn, 4th

Dist. Jackson No. 18CA32020-Ohio-1084, ¶ 37, citing State v. Tabor, 4th Dist.

Jackson No. 16CA9, 2017-Ohio-8656, ¶ 34; State v. Jenkins, 4th Dist. Ross No.

13CA3413, 2014-Ohio-3123, ¶ 22; State v. Simmons, 4th Dist. Highland No.

13CA4, 2013-Ohio-2890, ¶ 25; State v. Halley, 4th Dist. Gallia No. 10CA13,

2012-Ohio-1625, ¶ 25; State v. Leonard, 4th Dist. Athens No. 08CA24, 2009-

Ohio-6191, ¶ 68. Accord State v. Powell, 132 Ohio St.3d 233, 2012-Ohio-2577,

971 N.E.2d 865, ¶ 86 (stating that an argument that is purely speculative cannot

serve as the basis for an ineffectiveness claim).

       {¶22} “In Ohio, a properly licensed attorney is presumed competent.”

State v. Shifflet, 4th Dist. Athens No. 13CA23, 2015-Ohio-4250, 44 N.E.3d 966, ¶

37, citing State v. Davis,4th Dist. Scioto Nos. 13CA3589, 13CA3593, 2014-Ohio-

5371; State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶

62; State v. Moore, 4th Dist. Adams No. 13CA965, 2014-Ohio-3024, ¶ 25.

Consequently, “ ‘the defendant must overcome the presumption that, under the

circumstances, the challenged action might be considered sound trial strategy.’ ”

State v. Vance, 4th Dist. Jackson No. 18CA2, 2018-Ohio-5344, ¶ 10, quoting

Strickland at 689. “Debatable strategic and tactical decisions may not form the

basis of a claim for ineffective assistance of counsel, even if, in hindsight, it looks

as if a better strategy had been available.” State v. Detienne, 4th Dist. Athens

No. 16CA13, 2017-Ohio-9105, ¶ 35, citing State v. Cook, 65 Ohio St.3d 516,
Scioto App. Nos. 19CA3892 & 19CA3893                                                   12


524, 605 N.E.2d 70 (1992). “Hindsight is not permitted to distort the assessment

of what was reasonable in light of counsel's perspective at the time, and

a debatable decision concerning trial strategy cannot form the basis of a finding

of ineffective assistance of counsel.” Id. Finally,“ ‘[t]he scope of cross-

examination falls within the ambit of trial strategy, and debatable trial tactics do

not establish ineffective assistance of counsel.’ ” State v. Hammond, 4th Dist.

Ross No. 18CA3662, 2019-Ohio-4253, ¶ 42, quoting Conway 109 Ohio St.3d

412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 101.

                                      ANALYSIS

       {¶23} Initially, we note that although Appellant in part alleges that

permitting the State to cross examine Appellant with regard to Dr. Nichting’s

report resulted in incriminating answers, he fails to identify any incriminating

answers in the trial transcript. “[I]t is not the reviewing court’s obligation to

search the record for evidence to support an appellant's argument as to any

alleged error[.]” State v. Ozeta, 4th Dist. Adams No. 02CA746, 2004-Ohio-329, ¶

18, citing State v. McGuire (Dec. 14, 1994), 9th Dist. Nos. 16423 and 16431.

Nevertheless, a review of the trial transcript appears to reveal that, at most, the

State asked Appellant two questions on cross examination pertaining to Dr.

Nichting’s report: (1) was Appellant drinking prior to shooting the gun, and (2) did

Appellant recall telling Dr. Nichting that if he (Appellant) acted suicidal maybe

they would take you seriously. Thus, the question is whether Appellant’s trial

counsel was ineffective for not objecting to the admission of Appellant’s sanity
Scioto App. Nos. 19CA3892 & 19CA3893                                               13


report, or not objecting to these questions posed by the State on cross

examination.

          a. Counsel’s Failure to Object to the Admission of the Sanity Report

       {¶24} It was Appellant who moved the trial court for a sanity evaluation

hoping to support an NGRI defense. Unfortunately for Appellant, Dr. Nichting

concluded that her examination of Appellant did not support an NGRI defense.

However, Dr. Nichting did find that Appellant was suffering from a “severe mental

disease” at the time of the shooting, which Appellant’s trial counsel confirmed on

cross examination. Contrary to Appellant’s assertion, we find that his trial

counsel did not abandon Appellant’s NGRI defense. In his closing, Appellant’s

trial counsel acknowledged the doctor’s unfavorable opinion regarding

Appellant’s NGRI defense, but noted the doctor’s finding that Appellant suffered

a “severe mental disease,” and appeared to urge the jury to disavow the doctor’s

opinion that a NGRI defense was unwarranted. And, the trial judge instructed the

jury on the NGRI defense. Therefore, we find that Appellant has not proven that

his trial counsel’s failure to object to the admission of Appellant’s report was

other than a strategy to assert the additional defense of NGRI. Vance, 4th Dist.

Jackson No. 18CA2, 2018-Ohio-5344, ¶ 10.

               b. Counsel’s Failure to Object to State’s Cross Examination

       {¶25} Appellant argues that his trial counsel should have objected to the

State’s cross examination of him based on his sanity report pursuant to R.C.

2945.371(J).

       {¶26} R.C. 2945.371(J) states:
Scioto App. Nos. 19CA3892 & 19CA3893                                                14


         No statement that a defendant makes in an evaluation or
         hearing under divisions (A) to (H) of this section relating to the
         defendant's competence to stand trial or to the defendant's
         mental condition at the time of the offense charged shall be
         used against the defendant on the issue of guilt in any
         criminal action or proceeding, but, in a criminal action or
         proceeding, the prosecutor or defense counsel may call as a
         witness any person who evaluated the defendant or prepared
         a report pursuant to a referral under this section. Neither the
         appointment nor the testimony of an examiner appointed
         under this section precludes the prosecutor or defense
         counsel from calling other witnesses or presenting other
         evidence on competency or insanity issues. (Emphasis
         added.)

       {¶27} The Ohio Supreme Court found that “[t]he plain language of the

statute strictly prohibits the use of a defendant’s statements on the issue of

guilt.” (Emphasis Added.) State v. Harris, 142 Ohio St. 3d 211, 2015-Ohio-16628

N.E.3d 1256, ¶ 28. The Court went on to state: “Accordingly, R.C.

2945.371(J) also prohibits the admission of evidence from the defendant’s

psychiatric evaluation if the defendant neither initiates the evaluation nor

attempts to introduce any psychiatric evidence.” Id. The Court continued: “these

restrictions” do not prohibit considering defendant’s statements addressing the

issue of the defendant’s mental state or sanity. Id.

       {¶28} Unlike in Harris, Appellant initiated his evaluation for purposes of

supporting an NGRI defense, and asserted an NGRI defense at trial. Further,

the State’s questions on cross (i.e. whether Appellant had been drinking prior to

shooting the gun and whether Appellant could recall telling Dr. Nichting that if he

(Appellant) acted suicidal maybe they would take you seriously) addressed

Appellant’s mental state or sanity, which is permitted under Harris’s reading of
Scioto App. Nos. 19CA3892 & 19CA3893                                                15


R.C. 2945.371(J). Therefore, we find that trial counsel’s failure to object to these

questions on cross examination was not deficient representation.

                     c. Counsel’s Cross Examination of Dr. Nichting

       {¶29} Trial counsel elected to rely on Dr. Nichting’s finding that Appellant

suffered a “serious mental disease” at the time of the shooting to support his

argument that Appellant was NGRI. However, as we previously discussed, Dr.

Nichting also opined that his examination of Appellant did not support a NGRI

defense. Under these circumstances, we find that a less aggressive cross

examination of Dr. Nichting is within the ambit of trial strategy so as not to draw

further attention of Dr. Nichting’s opinions that were unfavorable to Appellant’s

defense. See generally Hammond, 4th Dist. 2019-Ohio-4253, ¶ 42.

       {¶30} In sum, we find that trial counsel’s representation of Appellant was

not deficient because the Appellant has failed to prove that his trial counsel’s

actions were other than strategic decisions that were consistent with the law, and

even assuming arguendo counsel’s representation was deficient, we find that

Appellant has failed to “show a reasonable probability that, but for counsel's

errors, the result of the proceeding would have been different.” Jarrell, 4th Dist.

Gallia No. 15CA8, 2017-Ohio-520, 85 N.E.3d 175, ¶ 48. Therefore, we overrule

Appellant’s second assignment of error.
Scioto App. Nos. 19CA3892 & 19CA3893                                            16


                                   CONCLUSION

       {¶31} Accordingly, having overruled both of Appellant’s assignments of

error, we affirm the trial court’s judgment entry of conviction.



                                                  JUDGMENT AFFIRMED.
Scioto App. Nos. 19CA3892 & 19CA3893                                                 17


                                JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be assessed
to Appellant.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the
Scioto County Common Pleas Court to carry this judgment into execution.

         IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL
HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS
COURT, it is temporarily continued for a period not to exceed sixty days upon the
bail previously posted. The purpose of a continued stay is to allow Appellant to
file with the Supreme Court of Ohio an application for a stay during the pendency
of proceedings in that court. If a stay is continued by this entry, it will terminate at
the earlier of the expiration of the sixty-day period, or the failure of the Appellant
to file a notice of appeal with the Supreme Court of Ohio in the forty-five-day
appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal
prior to expiration of sixty days, the stay will terminate as of the date of such
dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Hess, J. and Abele, J.: Concur in Judgment and Opinion.

                                            For the Court,


                                    BY:     ______________________________
                                            Kristy S. Wilkin Judge


                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.